Citation Nr: 0702530	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, anxiety attacks, 
and obsessive compulsive disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from October 1981 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran testified before a decision review officer at the 
RO in November 2004.  A transcript of her hearing has been 
associated with the record.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression, 
anxiety attacks, and obsessive compulsive disorder, was not 
manifest during service or within one year of separation, and 
is not related to the veteran's service.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2001, after the enactment of the VCAA.  A letter dated in 
February 2002, prior to the initial adjudication of the 
claim, instructed the veteran regarding the evidence and 
information necessary to substantiate her claim.  It notified 
her of the development actions that had been undertaken by 
VA.  It asked the veteran to identify evidence in support of 
the claim, and discussed the various types of evidence she 
could identify or submit.  It told the veteran what 
assistance VA would provide in obtaining evidence.  The 
letter also asked the veteran to complete forms pertaining to 
her claimed PTSD.  

A March 2005 letter notified the veteran that certain records 
had been requested but not received, and asked the veteran to 
contact the private provider and facilitate the transfer of 
those records.  

The Board has determined that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Finally, the Board notes that the service department has 
indicated that it could not locate the veteran's service 
medical records.  In April 2002 the RO notified the veteran 
that more information was needed to assist the military 
records center in locating her records.  The veteran 
responded with the requested information in July 2002.  The 
record reflects that the RO made numerous attempts to secure 
the veteran's records, without avail.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Factual Background

Available service records include enlisted performance 
records, which show that the veteran received consistently 
good marks for professional performance, military behavior, 
leadership and supervisory ability, military appearance, and 
adaptability.  She was recommended for advancement at regular 
intervals.  A February 1986 personnel evaluation indicates 
that the veteran was hardworking and capable.  She accepted a 
new assignment with enthusiasm and produced accurate results.  
She exhibited solid leadership abilities and excellent 
knowledge of her duties.  The rater indicated that the 
veteran was an asset to the command.  Subsequent evaluations 
note the veteran's professionalism and characterize her as an 
asset to her unit.  They also indicate that she worked well 
with her colleagues and that she interacted well with 
Japanese and Philippine host nationals.  The personnel 
records also reflect that the veteran held secret and top 
secret security clearances.  She was officially commended in 
December 1987 for meritorious service after an outstanding 
performance during Contingency Operations. 

The veteran sought treatment, on a self-referred basis, at 
Mid-Erie Counseling and Treatment Services in June 1995.  At 
that time, she denied previous treatment.  The treatment 
notes indicate that the veteran was anxious and depressed 
because her husband had left her without warning.  

Records from Spectrum Human Services show that the veteran 
sought treatment for depression in October 1995.  A November 
1995 treatment report indicates that the veteran had symptoms 
of depression and anxiety subsequent to her husband leaving 
the family at Easter.  The veteran's symptoms reportedly 
increased when her husband filed for custody of their 
daughter.  The veteran indicated that she met her husband in 
the  military and described it as a "fatal attraction."  
She reported that he was physically abusive, especially after 
they both left the military.  The diagnosis was dysthymia.  
Rule out OCD was also noted.    

A July 1996 letter from Transitional Services, Inc., 
indicates that the veteran was a supported housing client in 
a program for individuals with a psychiatric diagnosis 
considered to be a severe and persistent mental illness.  The 
author stated that the veteran had experienced functional 
limitations over the previous 12 months due to dysthymic 
disorder and obsessive-compulsive disorder (OCD).  Those 
limitations included difficulty maintain social functioning, 
difficulties in economic self-sufficiency, and deficiency in 
ability to concentrate.  The author also noted that the 
veteran reported that she had been affected by OCD since 
1972.

On VA psychiatric examination in July 1996, the veteran 
reported feeling depressed when her mother died, which was 
when she was in the military.  She noted that she became 
further depressed after she and her husband left the military 
and her husband left her for another woman.  The examiner 
noted that the veteran then sought treatment through a 
private provider for depression.  The diagnosis was recurrent 
major depression, in remission.  

Records from Brylin Hospitals show that the veteran 
participated in the continuing day treatment program from 
December 1997.  On admission, the veteran reported that she 
had experienced symptoms of depression for the previous two 
or three years.  She indicated that the precipitant for her 
depression was her husband leaving her for another woman, but 
that she had experienced some depressive symptoms prior to 
that time.  In regard to social history, she reported that 
she had met her husband during her 10 years in the military.  
The diagnoses were major depression, single episode and OCD.  

A March 1998 VA treatment record reflects the veteran's 
report that her husband was verbally and physically abusive 
to her and their daughter, and that they divorced in May 
1997.

The veteran was afforded an additional VA examination in July 
1998.  She reported that the service was unremarkable and 
that she did to have any problem during that time.  The 
examiner noted that the veteran was married in October 1982 
and that her husband walked out on her in 1995.  The veteran 
indicated that at that time she began to have anxiety and 
depressive episodes.  She reported that she sought treatment 
at Erie Clinic and Spectrum, and that she also received 
treatment at a day care center.  She was referred to VA in 
1998.  She denied any family history of mental illness or any 
other problems due to service.  The examiner noted that the 
veteran was having difficulty dealing with her situation and 
with daily life.  The diagnosis was depressive disorder not 
otherwise specified with some symptoms of OCD.  

An August 1998 VA treatment record reflects the veteran's 
report that her husband became verbally and physically 
abusive after they left the military.

A VA partial hospitalization treatment plan dated in May 1999 
indicates a diagnosis of dysthymic disorder with OCD 
features.  In July 1999 the veteran reported that she had 
been the victim of intense domestic violence during service, 
and also reported an attempted rape.

A March 2002 VA treatment record indicates the veteran's 
denial of mental problems prior to her military service.  She 
related that she had met her husband and married during 
service, and that he was verbally and physically abusive.  
The provider noted that following abandonment by her husband, 
the veteran's mental health declined and she found it 
difficult to deal with her daughter.  The assessment was 
PTSD.  The provider suggested that depression was a symptom 
of the veteran's PTSD.

In January 2003, a team of VA providers rendered a diagnosis 
of dysthymic disorder with OCD features.  
 
A December 2003 VA assessment notes the veteran's report of 
intense verbal abuse, slapping, hitting, pushing, choking, 
and attempted strangulation on the part of the veteran's 
husband.  She stated that she dedicated herself to her work 
to get recognition that was withheld at home.  She also 
reported that a Chief Petty Officer took her to his home and 
attempted to sexually assault her.  She indicated that she 
did not report the incident for fear of retaliation.  She 
stated that she experienced nightmares regarding the 
incident, as well as other symptoms.  

A January 2004 VA treatment record indicates diagnoses of 
dysthymic disorder with OCD features and PTSD related to 
military sexual trauma.  In July 2004, the veteran reported 
that her coping mechanism during service was to throw herself 
into her work, and that the worse the abuse became, the more 
she threw herself into her work.  

At her November 2004 hearing, the veteran testified that a 
senior noncommissioned officer had attempted to rape her in 
April 1982.  She denied that she had complained after the 
incident because it would have been her word against his.  
She also asserted that her husband had become physically and 
emotionally abusive toward her when they lived in the 
Philippines.  She related that upon returning from ship duty, 
her husband would interrogate the next door neighbor for 
information.  She stated that she could not remember the 
neighbor's name.  She denied that she had sought assistance, 
and that she had not received treatment for any injury 
because her husband was mainly verbally abusive.  She 
suggested that she had been subjected to Captain's Mast 
disciplinary action in 1986 because she left her post due to 
exhaustion.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Acquired Psychiatric Disorder, to include 
Depression, Anxiety Attacks, and OCD

Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that service connection for an 
acquired psychiatric disorder is not warranted.  In this 
regard the Board notes that the veteran has been variously 
diagnosed with major depressive disorder, depressive disorder 
not otherwise specified, and dysthymic disorder.  OCD traits 
have also been noted.  However, the evidence of record 
demonstrates that none of the various diagnoses are related 
to the veteran's military service.  Rather, the evidence 
reflects post-service onset of the veteran's psychiatric 
complaints.  In fact, the first evidence indicating that the 
veteran sought treatment for psychiatric symptoms dates to 
June 1995, when she reported that the precipitant of her 
symptoms was being left by  her husband.  The other evidence 
of record supports a remote onset of the veteran's 
psychiatric disorder.  

The veteran is competent to report her symptoms; however, she 
is not a medical professional and her statements do not 
constitute competent medical evidence.  As such, her 
assertions concerning onset and etiology are also not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Moreover, as noted above, the first documented evidence of 
any treatment for a psychiatric disorder dates to 1995, 
several years after her discharge from service in 1990.  The 
Board notes that the veteran is competent to report that she 
had particular symptoms.  The Court has noted that symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology.  However, the Court has also noted that in 
a merits context the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.)  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of symptoms during service are unsupported by contemporaneous 
records, are in conflict with post service treatment records, 
and are not reliable.  As noted previously, the first records 
evidencing treatment for psychiatric symptoms date to June 
1995, nearly five years after the veteran's discharge from 
service, and relate to a contemporaneous domestic problem.  
Notably, the veteran has denied seeking treatment during 
service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The competent evidence 
clearly establishes that the post service diagnoses are not 
related to service.  As noted above, service connection is 
granted for a disability resulting from in-service disease or 
injury.  Absent reliable evidence relating an acquired 
psychiatric disorder to service, the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, anxiety attacks, and obsessive compulsive 
disorder, must be denied.  

The Board notes that the veteran has reported that she has 
suffered from OCD since 1972.  However, her report is 
unsupported by the evidence of record, and the Board finds 
such report to be not competent and unreliable.  Aside from 
the veteran's report of OCD since 1972, there is no evidence, 
contemporaneous or current, supporting that assertion.  As 
such, the applicable law pertaining to presumption of 
soundness and aggravation is not for application.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

		PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that she received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

After careful consideration of the evidence in this case, the 
Board has concluded that service connection for PTSD is not 
warranted.  While the veteran has reported sexual assault by 
a superior as well as abuse by her husband, she has not 
provided any credible supporting evidence of these alleged 
stressors.  She has been apprised of the types of evidence 
that can be used to support the occurrence of her alleged 
stressors.  Although she was provided with a questionnaire 
asking for specific information, she returned that document 
with no more than two dates and the names of a squadron and a 
company.  Such is not sufficient to allow for further 
investigation of the stressful incidents she asserts occurred 
during service.  Moreover, the veteran's service personnel 
records do not reflect changes in behavior or performance 
which might support the occurrence of the claimed stressful 
incidents.  As discussed above, the veteran has denied that 
she sought treatment during service for any psychiatric 
complaints.  As such, The Board finds that this critical 
element necessary to establish service connection for PTSD is 
absent.

The veteran has not submitted sufficient evidence to allow 
for verification of her claimed stressors.  Although she 
claims that she was sexually assaulted by a superior and 
abused by her husband, and that such incidents caused her 
PTSD, the record does not support her contentions.  Notably, 
a noncombat veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of her claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, her claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, anxiety attacks, and 
obsessive compulsive disorder, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


